department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jul sel gat legend taxpayer company e company f company m plan g amount h amount i amount j amount k amount l dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date date and date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested the taxpayer worked for company e during the years and participated in plan g the taxpayer left company e to pursue other employment opportunities in company e closed all inactive accounts in plan g with account balances of less than dollar_figure including the taxpayer’s account company e hired company f to prepare these distributions a check totaling amount h was processed for the taxpayer and mailed to an address supplied by company e in date amount h equaled amount i reduced by federal and state tax withholding amount j and amount k respectively the taxpayer never received the check nor was the check ever cashed the address provided by company e to company f was not the taxpayer’s current address company f made no attempt to determine the whereabouts of the check once it was mailed in august sent the internal_revenue_service the service a form 1099-r showing company f that a gross distribution equal to amount i was made to the taxpayer for the j tax_year the service notified the taxpayer that he failed to include the distribution on his tax_return and would also be assessed a penalty for taking a premature_distribution the taxpayer never received a form 1099-r showing a distribution from plan g for the tax_year company e reissued taxpayer a second check dated date totaling amount h the check which was received by the taxpayer on date has not been cashed or deposited the taxpayer desires to deposit the check dated date into a 401_k_plan maintained by company m his current employer in october and november the taxpayer communicated with the service numerous times in writing and by telephone in order to better understand the events leading up to the proposed adjustments to his tax_return and how he should proceed to deposit the reissued check into company m’ sec_401 plan the taxpayer also contacted company e company f and company m to determine how to complete the rollover and during this period the information received by the taxpayer from all the various parties was both confusing and conflicting the taxpayer was unaware of the 60-day rollover rule and found out from company m and confirmed by company f on date that the 60-day period had expired with respect to completing the rollover of the reissued check into company m’ sec_401 plan based on the above facts and representations you request that the service waive the day rollover requirement contained in code sec_402 with respect to the net distribution of amount l in because the failure to waive such requirement would be against equity or good conscience amount l represents the total gross distribution of amount i less state withholding of amount k code sec_402 generally provides that any amount distributed from a qualified_trust must be transferred to an eligible_retirement_plan no later than the day following the day of receipt in order to avoid inclusion in the distributee’s gross_income under code sec_402 the term eligible_retirement_plan means i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 iii a qualified_trust and iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides that the secretary may waive the 60-day requirement under sec_402 in hardship situations where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement _ under code sec_72 certain early distributions from a qualified_retirement_plan including an ira are subject_to an additional income_tax equal to ten percent of the amount includible in gross_income exceptions include distributions made on account of death disability separation_from_service after age attainment of age and as part of a series of substantially_equal_periodic_payments made for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and his or her designated_beneficiary sec_1_402_c_-2 q a-11 of the income_tax regulations states that the amount contributed is not currently includible in gross_income provided that it is contributed to the eligible_retirement_plan no later than the day following the day on which the employee received the distribution if more than one distribution is received by an employee from a qualified_plan during a taxable_year the 60-day rule applies separately to each distribution because the amount withheld as income_tax under sec_3405 is considered an amount distributed under sec_402 an amount equal to all or any portion of the amount withheld can be contributed as a rollover to an eligible_retirement_plan within the 60-day period in addition to the net amount of the eligible_rollover_distribution actually received by the employee however if all or any portion of an amount equal to the amount withheld is not contributed as a rollover it is included in the employee’s gross_income to the extent required under sec_402 and also may be subject_to the 10-percent additional income_tax under sec_72 revproc_2003_16 lr b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by the taxpayer indicates that after the taxpayer received a check from plan g of amount h dated date he received conflicting and confusing information from the various parties he was required to deal with in order to deposit such check into company m’ sec_401 plan and to respond to the service’s proposed adjustments to his in a distribution that he was unaware had occurred because he never received the distribution check as a result the taxpayer failed to satisfy the requirement that the check dated date in amount h be deposited in an eligible_retirement_plan under sec_402 within days of the distribution from plan g tax_return regarding the initial distribution from plan g therefore pursuant to code sec_402 the service hereby waives the 60-day rollover requirement contained in sec_402 with respect to amount l the sum of amount h and amount j for transferring distributed qualified_employee retirement_funds to an eligible_retirement_plan the taxpayer is granted a period of days from the date of this ruling letter to contribute amount h and amount j to an eligible_retirement_plan described in sec_402 provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 since the amount of such rollover_contributions is not includible in the taxpayer’s gross_income these amounts will not be subject_to the early_distribution_tax under sec_72 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at se t ep ra t1 ld sincerely yours cllr a wetting manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
